DETAILED ACTION
This Office action is in response to the applicant's filing of 09/23/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/29/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,947,021 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 9,947,021 recite the entirety of limitations of claims 1-20 of the instant application and additionally claims “notifying a third-party system of the new business need” and well-known structures such as “promotional server” and “modules”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 8, and 15 recite a method, system, and computer-readable medium for identifying a target provider to engage in an agreement to offer a virtual promotion by transmitting data indicative of a business need. Under Step 2A, Prong I, claims 1, 8, and 15 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Identifying a target provider to engage in an agreement to offer a virtual promotion by transmitting data indicative of a business need is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include accessing demand information relating to virtual promotions associated with a  sample geographic area, identifying a target geographic having a similar demographic to the sample demographic area, calculating a residual demand representative of an unmet demand, identifying a business need, generating a quantity and a purchase price associated with the business need, identifying a target provider that offers a service or product associated with the business need, and transmitting data indicative of the business need, the quantity, and the purchase price to the target provider. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 8, and 15 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 15 has recited the following additional elements: Processor, Memory, and Apparatus. These additional elements recited in claims 1, 8, and 15 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. processor, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 15 recite - “calculating a residual demand representative of unmet demand from the demand information for the target geographic area as a function of a forecasted demand reduced by a number of current promotions of an available inventory”. However, merely reciting calculating a variable with a given function are not “significantly more” than the abstract idea. Calculating a residual demand as a function of forecasted demand reduced by a number of available inventory is a well-known, routine, and conventional computer function. The courts have noted that “performing repetitive calculations” is a well-known, routine, and conventional computer function (See Flook). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0068], for implementing the general purpose computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 further recite the apparatus, method, and computer program product of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 15. For example, claims 2-7, 9-14, and 16-20 further describe the limitations for identifying target providers according to scores, geographic location or consumer response – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-7, 9-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0071883 to Warier in view of U.S. Publication 2010/0063870 to Anderson.

Claims 1-7, 8-14, and 15-20 are apparatus, method, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Warier teaches:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (Warier: ¶ [0034]):
access demand information relating to one or more virtual promotions purchasable and redeemable for a discounted good or service and associated with a sample geographic area, wherein the demand information is indicative of at least a forecasted number of sales of the virtual promotions, and is calculated as a function of available inventory of offers related to the one or more virtual promotions (i.e. accessing demand models of T-LOG data indicative of a forecasted number of sales of offers and inventory of offers) (Warier: ¶ [0031] "After collection and analysis of the T-LOG data and supply data, several demand models can be generated for one or more products sold by retailer 10 at one or more stores." T-LOG data is further defined in ¶ [0024] "The data includes the then current price, promotion, and merchandizing information associated with the product along with the units purchased, and the dollar sales." Units purchased reads on number of sales and the dollar sales read on revenue. Historical T-LOG sales data is used to forecast future sales activity, cited in ¶ [0018].);
calculate a residual demand for virtual promotions purchasable and redeemable for a discounted good or service, wherein the residual demand is representative of unmet demand from the demand information for the target geographic area by subtracting a number of current promotions of an available inventory from a forecasted demand (i.e. demand model generates forecast of sales based on available supply and promotion wherein historical transaction data and supply data are specific to each location) (Warier: ¶ [0033] “Manufacturer 22, distributor 26, and retailer 30 provide historical transactional data 38 and supply data 39 to demand model 36 by electronic communication link, which in turn generates forecasts to predict the need for goods by each member and control its operations. In one embodiment, each member provides its own historical transactional data 38 and supply data 39 to demand model 36 to generate a forecast of demand specific to its business plan 12. Alternatively, all members can provide historical transactional data 38 and supply data 39 to demand model 36 to generate composite forecasts relevant to the overall flow of goods. For example, manufacturer 22 may consider a proposed price, rebate, promotion, seasonality, or other attribute for one or more goods that it produces. Demand model 36 generates the forecast of sales based on available supply and the proposed price, customer, rebate, promotion, time, seasonality, or other attribute of the goods.” Historical transaction data and supply data are specific to each location for members in the chain of commerce, as cited in ¶¶ [0028] [0029], reads on geographic area.), 
wherein the available inventory is systematically maintained based on ongoing purchases via a plurality of consumer devices from a promotion inventory, and ongoing contracts via a plurality of provider devices for new promotion offerings (Warier: ¶ [0029] “Supply data 17 is also collected and recorded from manufacturers and distributors. Supply data 17 includes inventory or quantity of products available at each location in the chain of commerce, i.e., manufacturer, distributor, and retailer. Supply data 17 includes product on the store shelf and replenishment product in the retailer's storage room.”);
identify at least one business need associated with the target geographic area, wherein the at least one business need is derived from the demand information and the residual demand (i.e. forecast/predicting the need of goods by target provider) (Warier: ¶ [0033] "Manufacturer 22, distributor 26, and retailer 30 provide historical transactional data 38 and supply data 39 to demand model 36 by electronic communication link, which in turn generates forecasts to predict the need for goods by each member and control its operations." Forecast predicting the need for goods read on identifying a business need from the demand information and residual demand. Historical transaction data and supply data are specific to each location for members in the chain of commerce, as cited in [0028] [0029], reads on geographic area.);
generate a quantity and a purchase price associated with the business need, based on the residual demand (i.e. forecasted demand model is used to generate/order promotions associated with product or good, proposed price, and number of goods/offers) (Warier: ¶ [0033] “Alternatively, all members can provide historical transactional data 38 and supply data 39 to demand model 36 to generate composite forecasts relevant to the overall flow of goods. For example, manufacturer 22 may consider a proposed price, rebate, promotion, seasonality, or other attribute for one or more goods that it produces. Demand model 36 generates the forecast of sales based on available supply and the proposed price, customer, rebate, promotion, time, seasonality, or other attribute of the goods. The forecast is communicated to control system 24 by electronic communication link, which in turn controls the manufacturing process and delivery schedule of manufacturer 22 to send goods to distributor 26 based on the predicted demand. Likewise, distributor 26 or retailer 30 may consider a proposed price, rebate, promotion, or other attributes for one or more goods that it sells. Demand model 36 generates the forecast of demand based on the available supply and proposed price, customer, rebate, promotion, time, seasonality, and/or other attribute of the goods. The forecast is communicated to control system 28 or control system 32 by electronic communication link, which in turn controls ordering, distribution, inventory, and delivery schedule for distributor 26 and retail 30 to meet the predicted demand for goods in accordance with the forecast.” Furthermore, as cited in ¶ [0080] “The transactional data includes customer store, product, time, price, promotion, and merchandizing. In step 84, supply data related to movement of goods between the members of the commerce system is recorded. The supply data includes inventory, product, store, and merchandising. In step 86, model parameters are estimated based on the transactional data and supply data using a model to generate a forecast of demand for the goods. In step 88, the forecast of demand for the goods is provided to a member of the commerce system to control the movement of goods in the commerce system. The forecast of demand accounts for an out-of-stock condition, price promotion, and promotional lift of a product.”); and
transmit data indicative of the business need, the quantity, and the purchase price to the target provider (i.e. establish communication link to order/distribute goods or offers) (Warier: ¶ [0033] "The forecast is communicated to control system 28 or control system 32 by electronic communication link, which in turn controls ordering, distribution, inventory, and delivery schedule for distributor 26 and retail 30 to meet the predicted demand for goods in accordance with the forecast." Distribution of goods to meet the predicted demand for goods read on providing the business need to a third party.).
Warier does not explicitly disclose identify a target geographic area having a similar demographic to that of the sample geographic area, wherein the similar demographic is determined based on a common or overlapping demographic characteristic; and identify a target provider that offers a service or product associated with the business need.
However, Anderson further discloses:
identify a target geographic area having a similar demographic to that of the sample geographic area, wherein the similar demographic is determined based on a common or overlapping demographic characteristic (Anderson: ¶ [0028] “The example apparatus also includes a promotion analysis engine to retrieve all commodities volume (ACY) data from a plurality of stores in a geography of interest, a trading area competitive activity assessor to calculate a percentage overlap of the ACY data and to generate a competitive trading area table of store pairs within a threshold percentage value, the store pairs containing the identified plurality of competitive products, and a pre-model data generator to calculate a brand store switching value by dividing a brand incremental volume by a base equivalent volume for the store pairs, the brand store switching value indicative of the trade promotion store effect.” Furthermore, the trading area competitive activity assessor is further defined in ¶ [0105] “Without limitation, the trading area competitive activity assessor 206 may retrieve subsets of trading area data from the trading area sales data store 218 that are relevant to the geographic region(s) of interest. Contents of the trading area ACY data include, but are not limited to, store name, store identification value(s), store characteristics (e.g., TDLinx® characteristics), geographic information, and/or geodemographic information.”); and 
identify a target provider that offers a service or product associated with the business need  (i.e. identify competitive stores based on demand and geographic area and similar service) (Anderson: ¶ [0041] “Generally speaking, the example promotion analysis engine 103 of FIG. 2 collects transaction data related to panelist purchase data and identifies pairings of target product(s) of interest and one or more competitive product(s) that are deemed to be competitively related to the target product (s). One or more criteria and/or thresholds may be employed to calculate which competitive products should be paired with the target product(s) of interest based on, for example, similarity in price, similarity in features, similarity in one or more categorical product types, and/or the frequency at which a panelist purchases the competitive product instead of the target product(s).” Furthermore, as cited in ¶ [0053] “The competitive trade index allows a determination/estimation of the degree to which another trade promotion may be affecting the sales of the target product (inter-brand trading index), as well as the degree to which the trade promotion of the target product may be affecting the sales of competitive products.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Anderson’s identifying a target geographic area having a similar demographic to that of the sample geographic area and identifying a target provider based on the service need and the target geographic area to Warier’s with a service need identification module of the promotional system, identifying at least one service need, wherein the at least one service need is derived from the demand information and the residual demand and is indicative of a needed service in the geographic area. One would have been motivated to do this in order “to correlate product sales with particular shopping behaviors and/or to improve timings or placements of product offerings, product promotions, and/or advertisements.” (Anderson: ¶ [0003]).
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “a method comprising” the steps performed by apparatus claim 1. Claim 15 recites “A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to” (Warier: ¶ [0035]) perform the steps outlined by apparatus claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Warier teaches:
The apparatus according to claim 1, wherein at least one memory and the computer program code are further configured to cause the apparatus to at least: determine a forecasted number of sales and an estimated revenue associated with the business need (i.e. determining forecasted number of sales as a function of the probability that user will access product) (Warier: ¶ [0057] “The element 1: is either 0 or 1 depending upon whether the product is available at the given price, promotion, and merchandizing at the store, customer, and time dimensional space. The element g is a probability-based measure with several parameters that determine the total sales for a certain product at the given price, promotion, and merchandizing at the store, customer, and time dimensional space. When applying a suitable model, T-LOG 16 and historical values of 1: are used to determine the parameters of g. The model, using the pre-calculated parameters of g and forecasted values of1:, can then forecast future sales.”).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 2. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Warier teaches:
The apparatus according to claim 1, wherein the demand information comprises at least one of a category, subcategory, quantity, location information, and price range (Warier: ¶ [0018] "The values of the parameters define the demand model and may be used for making predictions about the future sales activity for that product. For example, the model for each product can be used to predict future demand or sales of the product at that store in response to a proposed price, associated promotions or advertising, as well as impacts from holidays and local seasonal variations." Proposed price reads on price range and local seasonal variations read on location information. Furthermore, T-Log data, which is analyzed to form the demand model, is further described in ¶ [0028] "Retailer 10 may also provide additional information to T-LOG 16 such as promotional calendar and events, holidays, seasonality, store set-up, shelf location, end-cap displays, flyers, and advertisements. The information associated with a flyer distribution, e.g., publication medium, run dates, distribution, product location within flyer, and advertised prices, is stored within T-LOG 16." Advertised prices read on price range and shelf location reads on location information.).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Warier does not explicitly disclose the apparatus according to claim 1, wherein at least one memory and the computer program code are further configured to cause the apparatus to at least: analyze prior promotion information by calculating at least one of revenue or instruments sold, wherein the target provider is identified further based on a similarity of the target provider and the prior promotion information.
However, Anderson further discloses analyze prior promotion information by calculating at least one of revenue or instruments sold, wherein the target provider is identified further based on a similarity of the target provider and the prior promotion information (Anderson: ¶ [0042] “Additionally, the example promotion analysis engine 103 of FIG. 2 calculates, retrieves, and/or receives a baseline volume of sales, which refers to the volume of sales that would occur absent promotions of the target product of interest. One or more working variables are calculated and input into a regression model, and additional data related to the merchants by which the target and competitive products are sold is acquired by the example promotion analysis engine 103. One or more model coefficients are calculated before the example promotion analysis engine 103 of FIG. 2 facilitates a calculation of the volume sales for a target product in view of a promotion. Further, the example promotion analysis engine 103 facilitates a calculation of the volume sales in competitive stores that result from the promotion in a target store. Without limitation, the example promotion analysis engine 103 of FIG. 2 facilitates a calculation of expected sales volumes in response to consumer pantry loading after a promotion on the target product has run.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Anderson’s analyzing prior promotion information by measuring success by calculating at least one of revenue or instruments sold, wherein the target provider is identified further based a similarity of the target provider and the prior promotion information to Warier’s with a service need identification module of the promotional system, identifying at least one service need, wherein the at least one service need is derived from the demand information and the residual demand and is indicative of a needed service in the geographic area. One would have been motivated to do this in order “to correlate product sales with particular shopping behaviors and/or to improve timings or placements of product offerings, product promotions, and/or advertisements.” (Anderson: ¶ [0003]).
With respect to Claims 12 and 19:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 19 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 7:
Warier teaches:
The apparatus according to claim 1, wherein identifying the business need is associated with a provider that offers a good or service associated with the business need but cannot meet a current demand quantity (Warier: ¶ [0033] "Manufacturer 22, distributor 26, and retailer 30 utilize demand model 36 (equivalent to model 18), via respective control systems 24, 28, and 32, to control and optimize the ordering, manufacturing, distribution, sale of the goods, and otherwise execute respective business plan 12 within commerce system 20. Manufacturer 22, distributor 26, and retailer 30 provide historical transactional data 38 and supply data 39 to demand model 36 by electronic communication link, which in turn generates forecasts to predict the need for goods by each member and control its operations." Determining a need for good for each member reads on identifying a business need based on a provider that offers that business.).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 7. Claim 14 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

Claim(s) 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warier and Anderson in further view of U.S. Publication 2013/0085804 to Leff.

With respect to Claim 4:
Warier and Anderson do not explicitly disclose the apparatus according to claim 1, wherein at least one memory and the computer program code are further configured to cause the apparatus to at least: calculate a suitability score for a plurality of potential providers, wherein the target provider is identified based on an associated respective suitability score.
However, Leff further discloses calculate a suitability score for a plurality of potential providers, wherein the target provider is identified based on an associated respective suitability score (i.e. calculate an overall marketing score in order to identify competitors) (Leff: ¶ [0057] “The system tracks actions taken by the merchant through the system as well as actions and external events to the system (price change, store remodeling, new product offerings, etc.) that are manually input into the system or captured by the system through crawling the Internet. The system tracks these time-stamped events against metrics like the overall marketing score and/or other data entered into or compiled the system. The system may display the measured movement in the metric up or down on a timeline chart with dots and icons that indicate events and actions.” Furthermore, as cited in ¶ [0080] “The reviews score comparison bar graph shown under the heading 860 includes the merchant's name, the name of three competitors and a bar graph showing the reviews score for the merchant and the three competitors.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Leff’s calculating an estimated change in sales for respective potential providers; and calculating a suitability score for each of the potential providers based on the estimated potential change in sales, wherein the target provider is further identified based on the suitability scores to Warier’s receiving demand information, analyzing the demand information, and identifying/providing a service need based on the analysis of the demand information. One would have been motivated to do this because it “allows a merchant to compare marketing information, scores and analytics with competing merchants.” (Leff: ¶ [0021]).
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 6:
Warier and Anderson do not explicitly disclose the apparatus according to claim 1, wherein at least one memory and the computer program code are further configured to cause the apparatus to at least: receive a provider quality score from at least one of review or feedback information from a social media website, wherein the target provider is further identified based on the provider quality score.
However, Leff further discloses receive a provider quality score from at least one of review or feedback information from a social media website, wherein the target provider is further identified based on the provider quality score (Leff: ¶ [0080] “The merchant's reviews web page 800 may also include an area that displays the merchant's reviews score in relation to one or more competitors. In the example merchant's reviews web page 800, the system provides a reviews score comparison bar graph under the heading your review score 860. The reviews score comparison bar graph shown under the heading 860 includes the merchant's name, the name of three competitors and a bar graph showing the reviews score for the merchant and the three competitors. The system provided reviews score comparison bar graph allows merchants to readily understand how their reviews rate in comparison to their selected competitors.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Leff’s receiving a provider quality score from at least one of review or feedback information from a social media website, wherein the target provider is further identified based on the provider quality score to Warier’s receiving demand information, analyzing the demand information, and identifying/providing a service need based on the analysis of the demand information. One would have been motivated to do this because it “allows a merchant to compare marketing information, scores and analytics with competing merchants.” (Leff: ¶ [0021]).
With respect to Claims 13 and 20:
All limitations as recited have been analyzed and rejected to claim 6. Claims 13 and 20 do not teach or define any new limitations beyond claim 6. Therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2010/0324986 to Thomas for disclosing a system identifies a revenue producing opportunity for a user. The system obtains information related to the user's income, income sources, user's debts (e.g., bills) and user's goals. The system identifies a revenue producing opportunity for the user by matching user information with information regarding the opportunities. The system further provides recommendations related to the prioritization of paying certain bills and the amount to pay for each bill based upon, for example, savings goals, a community recommendation, minimizing penalties/fees associated with user's debts, minimum amounts due, due dates and available income. The system and/or the user may then determine a payment hierarchy which includes transferring funds to the user's savings account prior to paying all or a portion of certain bills, wherein the transfer of funds may include different funds transfer systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
August 14, 2021